UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6574


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY DONNELL FRYE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:07-cr-00247-HEH-1; 3:10-cv-00678-HEH)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Donnell Frye, Appellant Pro Se.    Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Larry     Donnell    Frye   seeks     to     appeal      the    district

court’s order denying his Fed. R. Civ. P. 59(e) motion to alter

or amend the court’s prior order denying relief on his 28 U.S.C.

§ 2255 (2012) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.      § 2253(c)(1)(B)             (2012).      A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would       find   that     the     district      court’s     assessment         of    the

constitutional claims is debatable or wrong.                      Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states      a   debatable     claim    of   the    denial    of    a    constitutional

right.      Slack, 529 U.S. at 484-85.

                We have independently reviewed the record and conclude

that Frye has not made the requisite showing.                          Accordingly, we

deny    a    certificate      of    appealability     and    dismiss      the    appeal.

We dispense        with    oral     argument     because    the    facts       and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3